COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Agee and Senior Judge Coleman
Argued at Salem, Virginia


STEVEN R. LUCAS
                                          MEMORANDUM OPINION * BY
v.   Record No. 1744-00-3                  JUDGE ROBERT P. FRANK
                                               JULY 24, 2001
COMMONWEALTH OF VIRGINIA,
 DEPARTMENT OF SOCIAL SERVICES,
 DIVISION OF CHILD SUPPORT ENFORCEMENT,
 ex rel. TERESA BECKS


           FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                   John J. McGrath, Jr., Judge

          Sherwin John Jacobs for appellant.

          Steven P. Roadcap, Special Counsel (Alice G.
          Burlinson, Office of the Special Counsel;
          Mark L. Earley, Attorney General; Ashley L.
          Taylor, Jr., Deputy Attorney General;
          Robert B. Cousins, Senior Assistant Attorney
          General; Craig M. Burshem, Regional Special
          Counsel, on brief), for appellee.


     Steven R. Lucas (appellant) appeals the trial court's

dismissal of his petition to reduce child support.   On appeal, he

contends the trial court erred in:   1) failing to consider the

lack of adequate notice and service upon him for the June 29, 1993

and July 6, 1993 blood tests and the September 13, 1993 show cause

hearing, 2) finding the evidence was sufficient at the September

13, 1993 show cause hearing to establish paternity, 3) failing to


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
permit him to avail himself of an independent action to set aside

the September 13, 1993 order and finding no extrinsic fraud by

Teresa Becks, 4) failing to find that the current body of

jurisprudence with respect to the determination of paternity

requires revision because error or mistake can create a fiction

that deprives an individual of his liberty and property, and 5)

failing to find that the paternity test establishing he is not the

father of the child was a material change in circumstance that

warrants a termination of child support.     Finding no error, we

affirm the trial court's dismissal of the petition to reduce child

support.

                           I.   BACKGROUND

     Teresa Becks (mother) gave birth to Brian Lee Becks on

April 25, 1992.   In late 1992, the Division of Child Support

Enforcement (Division) received an application from mother for

child support services.   Mother indicated on the Division's

application that she thought a man named Jackson was the father

of her child.   The Division filed a paternity petition against

Jackson.   As a result of testing, Jackson was excluded as the

father.    The Division's petition was dismissed.    Mother then

named appellant as the putative father of her child, testifying

she had engaged in sexual relations with him during the time of

conception.

     In January 1993, the Division filed a new paternity

petition in the Rockingham County Juvenile and Domestic

                                - 2 -
Relations District Court (JDR court) against appellant.     On

March 23, 1993, appellant, an inmate, was personally served with

the petition at Powhatan Correctional Facility.   Because

appellant was incarcerated, the JDR court appointed attorney

John Q. Adams to represent him.    After corresponding with

appellant, Adams filed an answer on April 30, 1993, denying

paternity and requesting genetic testing.

     On June 21, 1993, appellant was released from

incarceration.   On the same day, the JDR court heard the

paternity matter, at which time, mother, a Division

representative, and Adams, as appellant's counsel, appeared.

Upon Adams' request, the JDR court ordered the parties and the

child to submit to genetic tests and scheduled blood to be taken

on June 29, 1993 at 10:00 a.m.    The case was continued until

September 13, 1993 at 10:00 a.m. for the paternity hearing.

     Adams wrote to appellant at Route 2, Box 129, Elkton,

Virginia 22827 1 regarding the scheduling of the paternity test.

Adams notified appellant of the time and place of the test, but

appellant never responded.   Adams also notified appellant of the

September 13, 1993 hearing date and requested appellant contact

him immediately.   Appellant failed to appear on June 29, 1993 to

have his blood drawn.




     1
       Appellant claimed his correct address is Route 2, Box
129-B, Elkton, Virginia.

                                 - 3 -
        At a hearing before the trial court in 1998, Adams

testified he sent a copy of the JDR court's order that was

entered on June 21, 1993 to appellant.    Adams further testified,

"I tried and tried to reach him and he just ignored me."     Other

than the initial letter from appellant requesting a blood test,

appellant never communicated with his attorney until sometime in

1998.

        Because appellant failed to appear to have his blood drawn

on June 29, 1993, the Division rescheduled the draw for July 6,

1993.    The Division mailed a notice of rescheduling to Route 2,

Box 129, Elkton, Virginia, a home address verified by the post

office, advising appellant of the rescheduled blood draw.       Adams

also sent a letter informing appellant of the rescheduled date.

Appellant again failed to appear for testing.    As a result, the

Division filed a motion to show cause, which was served on

appellant by posting at Route 2, Box 129, Elkton, Virginia.      The

motion alleged that appellant failed to submit to the

court-ordered blood test.    The motion to show cause was docketed

for hearing on September 13, 1993, the same date as the

paternity hearing.

        On September 13, 1993, the Division's representative,

mother, and appellant's attorney appeared before the JDR court.

Once again, appellant did not appear.




                                 - 4 -
     The JDR court proceeded to hear evidence and entered an

order finding appellant to be the father of the child.    The JDR

court also dismissed the Division's show cause petition.

     On September 23, 1993, appellant wrote to the Division

identifying his address as Route 2, Box 129-B.    He denied

paternity and indicated difficulty with transportation.

Appellant indicated he still wanted to take the blood test.    He

asked if he could take the test in Harrisonburg.

     The Division replied that the JDR court had adjudicated

paternity and requested that appellant complete a financial

statement for establishment of a support order.    On October 13,

1993, the Division entered an administrative support order

obligating appellant to pay child support in the amount of $65

per month.   Neither the paternity order nor the administrative

support order was appealed.

     In mid 1997, the Division initiated a show cause proceeding

against appellant for his failure to pay support in compliance

with the terms of the October 13, 1993 administrative support

order.   On July 28, 1997, the JDR court held appellant in civil

contempt and sentenced him to jail.    Appellant then wrote to the

JDR court judge on August 6, 1997 and August 11, 1997, denying

his paternity of the child and requesting a genetic test.     On

August 13, 1997, the JDR court responded to appellant's letter.

The court advised him that he had twice failed to appear to have

his blood drawn, an order was entered on September 13, 1993 that

                               - 5 -
adjudicated him the child's father, and the order was a final

order not subject to change.

     In early 1998, appellant retained new counsel and filed a

petition in the JDR court seeking again to adjudicate paternity

of the child.   Because the child's name was misspelled, the JDR

court established a new court file.    Without notice to the

Division, and without the Division's involvement, the JDR court

entered an order requiring mother, appellant and the child to

submit to genetic testing.   The test results excluded appellant

as the child's biological father.   Upon receipt of the paternity

test results, the JDR court became aware of the misspelled name

and the prior paternity proceeding.    The JDR court entered an

order on June 8, 1998, dismissing appellant's paternity

petition, finding the court had "no jurisdiction over parentage"

because it was previously adjudicated.   From this order,

appellant appealed to the Rockingham County Circuit Court.

     The circuit court, after two ore tenus hearings, dismissed

the paternity petition, holding that a collateral attack was not

appropriate to challenge the sufficiency of the evidence.      The

trial court opined that appellant was free to pursue a challenge

to the original order on the basis of fraud under Code

§ 8.01-428.   Appellant did not appeal the circuit court's

decision.

     Appellant then filed an action in the circuit court to "set

aside a final order," alleging the September 13, 1993 JDR

                               - 6 -
court's paternity order was obtained by fraudulent

representations by mother.   Appellant also filed a motion in the

JDR court on May 24, 1999, which sought to modify his obligation

to pay child support on the basis that a change in circumstances

occurred as a result of the blood test that excluded appellant

as the child's father.   The JDR court denied appellant's motion

to modify on October 25, 1999, and appellant appealed that order

to the circuit court.

     The independent action and the motion to modify were

consolidated for hearing in the circuit court.    The parties also

agreed the evidence was the same in the case at bar as in the

previous juvenile court petitions.     Therefore, there was an

agreement that the transcripts from the 1998 paternity action

also would be included as evidence in this case.

     The circuit court denied the petition to set aside the

paternity judgment and the motion to modify.    In its opinion and

order, the circuit court found that mother "either knowingly or

unknowingly perpetrated a fraud upon the lower court in

providing testimony as to the identity of the father of her

child."   The court further characterized the fraud as

"intrinsic."   However, the circuit court found that appellant

did not have "clean hands," stating:

                In the case at hand, it cannot be said
           that the defendant, Lucas, has entered this
           suit with clean hands. In fact, the fault
           for the decision in the lower court lies
           with Lucas. Twice, he was scheduled for DNA

                               - 7 -
          testing, and twice he failed to show up. He
          was issued a show cause for this failure to
          show up, and he failed to attend court for
          the show cause and the hearing to determine
          paternity. Had Lucas fulfilled his
          obligation and shown up for any one of these
          three required appointments, he would not be
          in the predicament he is in now. It was
          only after he was imprisoned for failure to
          pay his child support obligation that he
          finally took action. His attorney was
          present at the paternity hearing and it was
          at this stage that [mother's] perjury should
          have been exposed. Furthermore, following
          the determination of paternity by the J & DR
          Court, Lucas had an opportunity to appeal
          the case. He failed to do so, and the
          decision became final. It is because of
          Lucas' inaction and negligence that the case
          is now at this stage. Based on this, he
          cannot now collaterally attack the decision
          of the lower court.

     The circuit court also found that appellant had not shown

any change in monetary circumstances, thereby dismissing the

motion to amend.   The court ruled that the blood test excluding

appellant as the father was not a change of circumstances.

                           II.   ANALYSIS

     Initially, appellant contends he was not given adequate

notice of the June 29, 1993 and July 6, 1993 blood draws and the

September 13, 1993 show cause hearing.      Appellant argues that

the Division mailed notices of the blood draws to Route 2, Box

129, Elkton, Virginia, not his correct address, Route 2, Box

129-B, Elkton, Virginia and that the show cause notice was

posted at the Box 129 address, rather than Box 129-B.




                                 - 8 -
     Assuming, without deciding all the notices went to the

wrong address, such error is of no moment.    Appellant was

personally served with the original paternity petition while he

was incarcerated.   Appellant's court-appointed counsel filed an

answer on his behalf.   Through counsel, appellant requested a

blood test.   "'Any action on the part of defendant, except to

object to the jurisdiction, which recognizes the case as in

court, will amount to a general appearance.'"     Maryland Casualty

Co. v. The Clintwood Bank, Inc., 155 Va. 181, 186, 154 S.E. 492,

494 (1930) (citation omitted).    Thus, appellant entered a

general appearance in the paternity proceeding.

     Once a party has made a general appearance through counsel,

service on counsel is service on the party.    Code § 8.01-314.

     Further, appellant was charged with knowledge of the

hearing dates.   See Hunter v. Commonwealth, 15 Va. App. 717,

722, 427 S.E.2d 197, 201 (1993) ("The attorney-client

relationship presumes that attorney and client, as servant and

master, will communicate about all important stages of the

client's upcoming trial.   Notice to [the defendant's] attorney

of record of the trial date is evidence that the notice was

given to [the defendant].").     See Lockard v. Whitenack, 151 Va.
143, 153, 144 S.E. 606, 609 (1928) ("'If an attorney is

authorized to appear, the jurisdiction over the defendant is

perfect [sic], and the subsequent action of the attorney, not

induced by fraud of the adverse party, is binding on the client

                                 - 9 -
at law and on equity.'" (citation omitted)), overruled in part,

Council v. Commonwealth, 198 Va. 288, 94 S.E.2d 245 (1956).

Appellant alleges no such fraud.

     The trial court could have reasonably inferred that

appellant, in fact, knew of the blood testing dates and location

by his letter of September 23, 1993.    Appellant referenced the

blood test, indicating he had no funds nor transportation to get

to the location.   He even indicated he would prefer the test to

be taken in Harrisonburg.   Again, the fact finder could conclude

that appellant knew of the details of the earlier scheduled

testing.

     Therefore, the record belies appellant's claim of lack of

notice.    He was served personally with the paternity petition,

and his attorney made a general appearance and appeared at each

stage of the proceeding.    Appellant's failure to communicate and

cooperate with counsel caused his predicament, not lack of

notice.    We conclude that appellant had proper notice.

     Appellant next contends the JDR court failed to follow the

procedures set forth in Code § 20-61.3.   Specifically, appellant

contends that because he was not served personally with the show

cause summons, the court could not enter a "default judgment"

against him.   Further, he argues that Code § 20-61.3 was

violated because he was not served with a copy of the paternity

order.



                               - 10 -
     Appellant cannot complain of the type of service of the

show cause summons because the show cause was dismissed on

September 13, 1993 at the paternity hearing.    Further, counsel

had notice of the show cause hearing.

     It is important to note that the September 13, 1993

adjudication of paternity was not a default judgment.    When one

appears generally, files a pleading, and is represented by

counsel at all stages of the proceedings, that party is not in

default.    See Rules 2:7, 3:17 and 7B:9.   Appellant's absence and

his failure to communicate with counsel were of his own

choosing.

     Code § 20-61.3 envisions a "default" situation when the

putative father is served personally but does not participate in

the proceedings, either personally or by counsel.    The statute

states that in the absence of a putative father who has been

served personally, "[T]he court shall proceed in hearing the

evidence in the case . . . as if the putative father were

present."   Code § 20-61.3.   Code § 20-61.3 concludes by

requiring a copy of the order to be served upon the father.     Id.

Because appellant was present through counsel, the service

requirement was satisfied.    See Code § 8.01-314.

     Appellant next challenges the sufficiency of the evidence

in the original paternity hearing of September 13, 1993.

Appellant contends the evidence did not rise to a "clear and

convincing" level of proof.   First, it should be noted appellant

                               - 11 -
did not appeal the September 13, 1993 paternity determination.

He now attempts to collaterally attack that judgment, which

became a final order twenty-one days after the date of entry, on

sufficiency grounds.     See Rule 1:1.

     Appellant's contention fails for a number of reasons.

First, it is well settled that one cannot collaterally attack a

prior judgment on sufficiency grounds.    See Morse v.

Commonwealth, 6 Va. App. 466, 369 S.E.2d 863 (1988).     In Morse,

Morse contended the trial court erroneously relied on a prior

conviction for driving with a suspended license when it declared

him an habitual offender, arguing that the evidence was not

sufficient to convict him of driving with a suspended license.

We held, "[w]e find no sound reason for allowing the defendant

to challenge the sufficiency of the evidence to support his

underlying conviction.    If such a practice were authorized, the

adjudication hearing would inevitably become a forum for

relitigating each of the three prior final judgments."     Id. at

469, 369 S.E.2d at 865.

     We now address appellant's independent suit under Code

§ 8.01-428 to set aside the 1993 paternity order on the basis of

alleged fraud.   In Jennings v. Jennings, 26 Va. App. 530, 495
S.E.2d 544 (1998), we held:

                A court may "entertain at any time an
          independent action . . . to set aside a
          judgment or decree for fraud upon the
          court." Code § 8.01-428(D). Because
          "judicial proceedings must have a certainty

                                - 12 -
           of result, and a high degree of finality
           must attach to judgments," we construe the
           language contained in Code § 8.01-428(D)
           narrowly. Byrum v. Lowe & Gordon, Ltd., 225
Va. 362, 365, 302 S.E.2d 46, 48 (1983)
           (citation omitted).
Id.

      In Charles v. Precision Tune, Inc., 243 Va. 313, 414 S.E.2d
831 (1992), the Supreme Court of Virginia listed the elements of

the independent action:

           "(1) a judgment which ought not, in equity
           and good conscience, to be enforced; (2) a
           good defense to the alleged cause of action
           on which the judgment is founded; (3) fraud,
           accident, or mistake which prevented the
           defendant in the judgment from obtaining the
           benefit of his defense; (4) the absence of
           fault or negligence on the part of the
           defendant; and (5) the absence of any
           adequate remedy at law."

Id. at 317-18, 414 S.E.2d at 833 (citation omitted).

      At issue in this case is whether appellant produced

sufficient evidence to satisfy the fourth element, absence of

fault or negligence on his part.   We reject appellant's argument

that he was free from fault or negligence.   The trial court

found, "[i]t is because of Lucas' inaction and negligence that

the case is now at this stage."    The trial court factually found

that appellant was personally served with the original paternity

petition, he appeared generally by counsel, he failed to

communicate with counsel, he failed to appear at two scheduled

blood draws, and he failed to appear in court.   Clearly,

appellant was the author of his own predicament.   Had appellant


                              - 13 -
appeared for the testing, he would have been excluded as the

father and no finding of paternity would have been made.

Thus, the evidence overwhelmingly indicates appellant was not

free of fault. 2

     Appellant next contends this Court must change the current

body of jurisprudence to allow a father to re-open a

determination of paternity in the event of error or mistake.    In

essence, appellant asks that we ignore the doctrine of

collateral estoppel as enunciated in Slagle v. Slagle, 11 Va.

App. 341, 398 S.E.2d 346 (1990).   We decline that invitation and

do not deem it necessary to defend the doctrine in this opinion.

Collateral estoppel is a "'fundamental precept of common-law

adjudication.'"    Slagle, 11 Va. App. at 344, 398 S.E.2d at 348

(quoting Montana v. United States, 440 U.S. 147 (1979)).

     However, as discussed above, one who is free from neglect

and fault can seek relief under Code § 8.01-428(D) if fraud can

be shown to have been perpetrated on the court.    See id. at 348,

398 S.E.2d at 350. "Principles of collateral estoppel may not be

invoked to sustain fraud."    Id. (citation omitted).

     Finally, appellant contends the paternity test finding that

he is not the father is a material change in circumstance that


     2
       Because we find the evidence supports the trial court's
finding of appellant's fault and negligence, we do not address
the other elements of this action under Code § 8.01-428(D). For
the same reason, we do not address the trial court's finding
that the evidence only showed "intrinsic fraud."


                               - 14 -
warrants a termination of child support.   Specifically,

appellant maintains the trial court erred in ruling that only

monetary changes are relevant to a change in circumstance.    In a

spousal support context, we have held that "other than death or

remarriage, the 'circumstances' which make 'proper' an increase,

reduction or cessation of spousal support under Code § 20-109

are financial and economic ones."   Hollowell v. Hollowell, 6 Va.

App. 417, 419, 369 S.E.2d 451, 452-43 (1988).   We see no reason

to arrive at a different result for child support.   We hold that

a "change in circumstances" must bear on the financial needs of

the child and the ability of the parent to pay. 3

     For these reasons, we affirm the trial court's dismissal of

father's petition to reduce child support.



                                                           Affirmed.




     3
       Effective July 1, 2001, Code § 20-49.10 affords relief
from a child support or paternity determination order where a
subsequent, scientifically reliable, genetic test excludes the
individual as the father.

                              - 15 -